LEMMON, J.,
dissents. The court that granted the original decree can retain exclusive continuing jurisdiction over modification proceedings under the Uniform Child Custody Jurisdiction Act, even if the child and one parent have moved to another state which has become the home state. R. Casad, Jurisdiction in Civil Actions § 9.02(5)(c) (1986 supp.). La.R.S. 13:1713 (and its counterpart in New Mexico) prohibits a home state from modifying another state’s decree when that state continues to have jurisdiction under the Act, unless that state expressly declines jurisdiction. Here, Section 1713’s counterpart prohibits New Mexico from modifying the Louisiana court’s decree because Louisiana has continuing jurisdiction and the Louisiana judge has never made a considered determination expressly declining to exercise the jurisdiction clearly vested in his court.
CALOGERO, J., would grant the writ.